DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the amendment filed on 05/28/2021. Claims 1-3, 6-7, 9-15 and 18-20 have been reviewed and are under consideration by this office action. Claims 1, 10, and 20 have been amended by Applicant. Claims 1, 6, 10, and 20 are further amended with the Examiner’s amendment provided below. Claims 5 and 17 have been cancelled, claims 3 and 18 have been cancelled in the Examiner’s Amendment, and claims 4, 8, and 16 had been previously cancelled. Claims 1-2, 6-7, 9-15, and 19-20 are currently pending and are allowed.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative Christopher Anderson on 11/18/2021.
 Please further amend the claims filed on 05/18/2021 as follows:
1.	(Currently Amended) A computer-implemented method of providing a customized user experience, the method comprising:
receiving information indicating a detected presence of a user;
based on the detected presence of the user, prompting the user to provide a preferred level of interaction, a preferred level of agent experience, and a preferred level of agent knowledge via a mobile device;
receiving, from a graphical user interface displayed on the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge; 
requesting a history of a plurality of transactions associated with the user from a database, the history comprising a degree of interaction with agents prior to completing the plurality of transactions and an amount of time spent interacting with the agents prior to completing the plurality of transactions;
determining an emotion of the user, wherein determining the emotion of the user comprises: 
recording, by a sensor, a video of the user;
separating the video into a plurality of video frames; and 

assigning a first preference metric based on the emotion;
recording, by a microphone, a voice of the user;
assigning a second preference metric based on the recorded voice;
aggregating the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user
adjusting the first preference score based on the degree of interaction and the amount of time to generate a second preference score, the second preference score being higher than the first preference score and indicative of a higher level of desired interaction of the user; and 
causing the second preference score to be displayed on an agent mobile device.
2.	(Previously Presented) The computer-implemented method of claim 1, wherein the machine-learning algorithm comprises a deep learning algorithm trained to match the video frames to a corresponding user emotion.
3-5.	(Canceled).
6.	(Currently Amended) The computer-implemented method of claim 1,  wherein determining the first preference score comprises:
comparing the user input, first preference [[score]] metric, and the second preference [[score]] metric to a priority level hierarchy;
determining priority levels associated with the user input, first preference [[score]] metric and the second preference [[score]] metric; and
user input, the first preference [[score]] metric and the second preference [[score]] metric based on the determined priority levels.
7.	(Previously Presented) The computer-implemented method of claim 1, wherein the mobile device comprises at least one of a smartphone, a tablet, a wearable device, or a virtual reality headset.
8.	(Canceled).
9.	(Previously Presented) The computer-implemented method of claim 1, wherein the first preference score comprises an indication of a degree of customer service assistance to be offered to the user. 
10.	(Currently Amended) A system for providing a customized user experience, comprising:
a processor; and
a memory storing instructions, wherein the instructions cause the processor to:
detect, by at least one sensor at a predetermined location, a presence of a user;
based on the detected presence of the user, prompt the user to provide a preferred level of interaction, a preferred level of agent experience, and a preferred level of agent knowledge via a mobile device associated with the user;
receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge;
request a history of a plurality of transactions associated with the user from a database, the history comprising a degree of interaction with agents prior to completing the plurality of transactions and an amount of time spent interacting with the agents prior to completing the plurality of transactions;
determine an emotion of the user, wherein determining the emotion of the user comprises:

separating the video into a plurality of video frames; and 
matching ones of the video frames to frames of facial expressions stored in the database using a trained machine learning algorithm;
assign a first preference metric based on the emotion;
record, by a microphone, a voice of the user;
assign a second preference metric based on the recorded voice;
aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user
adjust the first preference score based on the degree of interaction and the amount of time to generate a second preference score, the second preference score being higher than the first preference score and indicative of a higher level of desired interaction of the user; 
cause the second preference score to be displayed on an agent mobile device.
11.	(Original) The system of claim 10, wherein the sensor is a Bluetooth low-energy beacon.
12.	(Original) The system of claim 10, wherein the sensor is an RFID device.
13.	(Original) The system of claim 10, wherein the sensor is a wireless sensor.
14.	(Original) The system of claim 10, wherein recognizing the presence of the user further comprises receiving an electromagnetic signal from the mobile device.

16-18.	(Canceled).
19.	(Previously Presented) The system of claim 10, wherein generating the second preference score comprises generating a preference score comprising an indication of a degree of customer service assistance to be offered to the user.
20.	(Currently Amended) A computer-implemented method of providing a customized user experience, the method comprising:
receiving information indicating a detected presence of a user;
based on the detected presence of the user, prompting the user to provide a preferred level of interaction, a preferred level of agent experience, and a preferred level of agent knowledge via a mobile device;
receiving, from a graphical user interface displayed on the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge;
requesting a history of a plurality of transactions associated with the user from a database, the history comprising a degree of interaction with agents prior to completing the plurality of transactions and an amount of time spent interacting with the agents prior to completing the plurality of transactions;
determining an emotion of the user, wherein determining the emotion of the user comprises:
recording, by an image sensor, a video of the user;
separating the video into a plurality of video frames; and

assigning a first preference metric based on the emotion;
recording, by a microphone, a voice of the user;
assigning a second preference metric based on the recorded voice;
aggregating the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user
adjusting the first preference score based on the degree of interaction and the amount of time to generate a second preference score, the second preference score being higher than the first preference score and indicative of a higher level of desired interaction of the user; 
causing the second preference score to be displayed on an agent mobile device, wherein the preference score is used to modify a customer service experience.

Reasons for Allowance
The rejection under 35 USC 101 has been withdrawn based on Examiner’s amendments in light of the USPTO PEG 2019 guidance.  The Revised Guidance states that an additional element that reflects an improvement in the functioning of a computer is indicative that the additional element integrates the exception into a practical application. In Prong 2 of Step 2A, the Revised Guidance states that the claims should be evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Amended claims 1, 11, and 20 recites a combination of additional elements including “receiving information indicating a detected presence of a user; based on the detected presence of the user, prompting the user to provide a preferred level of interaction, a preferred level of agent experience, and a preferred level of agent knowledge via a mobile device; receiving, from a graphical user interface displayed on the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge; requesting a history of a plurality of transactions associated with the user from a database, the history comprising a degree of interaction with agents prior to completing the plurality of transactions and an amount of time spent interacting with the agents prior to completing the plurality of transactions; determining an emotion of the user, wherein determining the emotion of the user comprises: recording, by a sensor, a video of the user; separating the video into a plurality of video frames; and matching ones of the video frames to frames of facial expressions stored in the database using a trained machine learning algorithm; assigning a first preference metric based on the emotion; recording, by a microphone, a voice of the user; assigning a second preference metric based on the recorded voice; aggregating the user Claims 1, 11, and 20 as a whole integrate the abstract idea into a practical application.  Thus, amended claims 1, 11, and 20 recite limitations that integrate the abstract idea into a practical application based on the disclosure in Applicants specification. 
Rejections under 35 U.S.C. 103 were previously withdrawn in the Final Rejection dated 04/02/221. The Examiner has further added the most relevant non-patent literature and foreign reference regarding the application to the PTO-892 as neither further teaches the amended limitations neither individually nor in combination.
The rejection of claims 1, 3, 5, 7, and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suri et al. (US 2015/0371303) in view of Rider et al. (US 9,836,756) and Schubert (US 2013/0124257) is withdrawn. Further the rejection of 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suri in view of Rider and Schubert  as applied to claim 1 above, and further in view of Bartlett et al. (US 2010/0086215) is withdrawn. Further the rejection of 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suri in view of Rider and Schubert  as applied to claim 1 above, and further in view of Davis (US 2017/0337602) is withdrawn. Further the rejection of 10-13, 15, 17, 19 and 20  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suri et al. (US 2015/0371303) in view of Bartlett et al. (US 2010/0086215) is withdrawn. Further the rejection of 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartlett and Schubert as applied to claim 10 above, and further in view of Hurewitz (US 2014/0365334) is withdrawn. Further the rejection of 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suri in view of Bartlett and Schubert as applied to claim 10 above, and further in view of Rider et al. (US 9,836,756) is withdrawn.
The closest relevant art is as follows:
Suri et al. (US 2015/0371303): Suri teaches detect(ing), by at least one sensor at a predetermined location, a presence of a user; requesting a history of a plurality of transactions associated with the user from a database; wherein the sensor is a Bluetooth low-energy beacon; and generating the preference score is indicative comprises generating a preference score comprising an indication of a degree of customer service assistance to be offered to the user. However, Suri neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user.
- Rider et al. (US 9,836,756): Rider teaches determining an emotion of the user, wherein determining the emotion of the user comprises: recording, by a sensor, a video of the user; separating the video into a plurality of video frames. However, Rider neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user.
- Schubert (US 2013/0124257): However, Schubert neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference 
- Bartlett et al. (US 2010/0086215): Bartlett teaches by a machine-learning algorithm, comprising a deep learning algorithm trained to match the video frames to a corresponding user emotion; recording, by a sensor, a video of the user and separating the video into a plurality of video frames; and matching ones of the video frames to frames of facial expressions stored in a database.  However, Bartlett neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user.
- Davis (US 2017/0337602): Davis teaches comparing the user input, the first preference metric, and the second preference metric to a priority level hierarchy; determining priority levels associated with the user input, the first preference metric, and the second preference metric. However, Davis neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user.
- Hurewitz (US 2014/0365334): Hurewitz teaches wherein recognizing the presence of the user further comprises receiving an electromagnetic signal from the mobile device. However, Hurewitz neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of 
The closest relevant non-patent literature: 
-R. -C. Moraru and A. Cațaron, "Automated recognition of facial expressions and gender in humans implemented on mobile devices," 2021 International Aegean Conference on Electrical Machines and Power Electronics (ACEMP) & 2021 International Conference on Optimization of Electrical and Electronic Equipment (OPTIM), 2021, pp. 331-337, doi: 10.1109/OPTIM-ACEMP50812.2021.9590033: Moraru teaches automated recognition of facial expressions on mobile device. However, Moraru neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user.
The closest relevant foreign reference: 
-Garcia (CN106415664A): Garcia teaches a system that utilizes facial expressions in images to determine emotions. However, Hurewitz neither alone nor in combination does not further teaches receive, from the mobile device, a user input indicative of the preferred level of interaction, the preferred level of agent experience, and the preferred level of agent knowledge or aggregate the user input, the first preference metric, and the second preference metric to determine a first preference score representing a desired level of interaction of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728. The examiner can normally be reached Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/J.L.G./Examiner, Art Unit 3624